290 F.2d 584
Howard H. KNOWLES, Appellant,v.UNITED STATES of America, Appellee.
No. 18343.
United States Court of Appeals Fifth Circuit.
June 6, 1961.

Vardaman S. Dunn, Jackson, Miss., for appellant.
C. Guy Tadlock, Lee A. Jackson, Dept. of Justice, Washington, D. C., Charles K. Rice, Asst. Atty. Gen., Edwin R. Holmes, Jr., Asst. U. S. Atty., Robert E. Hauberg, U. S. Atty., Jackson, Miss., Robert N. Anderson, Morton K. Rothschild, Attorneys, Department of Justice, Washington, D. C., for respondent.
Before RIVES, CAMERON and JONES, Circuit Judges.
PER CURIAM.


1
This case was presented to the court below upon a stipulation of the facts, and the sole question decided by it and presented by this appeal is this:


2
Whether, in considering the tax incident upon a case tried in a Mississippi Chancery Court, wherein a decree was entered requiring the taxpayer husband to pay his divorced wife a lump sum of $25,000 at the time the decree was entered, in addition to monthly payments of $300.00 subject to change by the State Court, the court below correctly decided that the payment of $25,000 was not deductible by the taxpayer under § 215(a) of the 1954 Code, 26 U.S.C.A. § 215(a), on the ground that it was not a periodic payment includible in the wife's gross income under § 71(a) (1) of the Code.


3
The court below filed a written opinion now published under the style of Howard H. Knowles v. United States of America, Defendant, 1960, 182 F.Supp. 150, in which it carefully analyzed the question of law involved and reached the conclusion that the $25,000 payment was an installment and not one of a series of periodic payments within the meaning of the statute. We think that the conclusion was right, and on the basis of the written opinion the judgment of the lower court dismissing appellant's complaint is


4
Affirmed.